t c memo united_states tax_court pamela h stevenson petitioner v commissioner of internal revenue respondent docket no 22725-12l filed date pamela h stevenson pro_se patsy a clark for respondent memorandum opinion gerber judge this case involves a petition for review of a notice_of_determination to proceed with levy action respondent in a motion filed date moved for summary_judgment with respect to the issues raised in the petition petitioner by the court’s order dated date was allowed to file out of time her objections to respondent’s motion a hearing was held on date for the reasons outlined in this opinion respondent’s motion for summary_judgment will be granted background petitioner failed to file income_tax returns for the years through respondent prepared a substitute for return for each of those tax years each of the substitutes for return reflected an income_tax_liability and petitioner failed to pay the liabilities or submit income_tax returns to replace the substitutes for return on date respondent mailed a notice_of_deficiency to petitioner covering the through tax years petitioner did not petition this court petitioner’s objections were directed at certain documents attached to respondent’s motion for summary_judgment that petitioner contended were not part of the administrative record at the hearing respondent’s counsel admitted that the documents complained of were not part of the administrative record and that the documents were not essential to the success of respondent’s motion in addition the documents objected to do not result in a dispute about a material fact upon which respondent’s motion was based finally the documents that petitioner specifically agreed to in her date response to respondent’s motion fully support the factual predicate for respondent’s motion in any event petitioner is a resident of california and this case would be appealable to the court_of_appeals for the ninth circuit absent stipulation to the contrary see sec_7482 that court has held that in these situations we follow the administrative record to decide the issues in this type of case see 568_f3d_710 9th cir aff’g in part as to this issue tcmemo_2006_166 and on date respondent assessed income_tax deficiencies and additions to tax against petitioner on date respondent mailed a final notice--notice of intent to levy and notice of your right to a hearing advising petitioner of his intent to levy to collect her unpaid tax_liabilities for through and offering an opportunity for a hearing with the office of appeals appeals petitioner timely mailed a form request for a collection_due_process or equivalent_hearing which respondent received on date petitioner requested a face-to-face collection_due_process cdp hearing and indicated that she wished to make an audio recording of the meeting petitioner also stated that she was challenging the underlying tax_liabilities and that she had not had a prior opportunity to challenge the underlying tax_liabilities petitioner contended that it was unlikely that respondent could prove that the outstanding tax_liabilities are authentic she requested the opportunity to discuss available collection alternatives including offers-in-compromise installment agreements and any other payment arrangements that might be available petitioner also indicated that she questioned whether respondent had followed proper procedures finally petitioner indicated that she did not intend to discuss any issues that the commissioner or the courts have determined to be frivolous and that she abandoned any issue raised in the past that respondent considers to be frivolous following some correspondence a telephone hearing was scheduled for date in the correspondence the settlement officer so advised petitioner to contact him by telephone on the date and time indicated the so also indicated that petitioner had to file her income_tax returns for the tax years in issue before any collection alternative could be considered petitioner was additionally advised that for a collection alternative to be considered she had to provide a form 433-a collection information statement for wage earners and self-employed individuals unfiled income_tax returns for the and tax years and copies of bank statements for the prior three months the documentation was to be provided no later than date petitioner was made aware that the above-referenced information had to be provided before a face-to-face hearing would be considered and that if a face-to-face hearing was held respondent would also record the meeting and that recording of any telephone calls would not be permitted petitioner failed to contact the so on the scheduled date and time and thereafter the so sent a letter to petitioner dated date again advising her to provide him with the previously requested documentation within days on date the so received a letter from petitioner dated date indicating that it was not convenient for her to participate in the scheduled telephone conference call and that before a face-to-face hearing was held there were issues to be resolved that should be addressed in writing petitioner stated that she had not received any notices of deficiency for the tax years at issue she also requested substantial proof that she owed the tax_liabilities and she requested a copy of the rules and procedures for hearings so that she could confirm that the parties are in compliance with the rules and that any decisions are proper she also questioned why the so requested that she file subsequent years’ unfiled income_tax returns as they are not part of the cdp hearing in a letter dated date the so responded to petitioner indicating that she would be provided with a copy of the notice of proposed assessment that was mailed to her during and that was the basis for the underlying tax_liabilities the so also advised petitioner that the best_method to challenge the underlying tax_liabilities was to submit income_tax returns the so reiterated that the filing of income_tax returns was a prerequisite to any consideration of a collection alternative during date the so sent petitioner a copy of the audit report previously mailed to her upon which the assessments were based for the tax years in issue the so again requested that the income_tax returns be submitted within days or appeals would issue a determination_letter sustaining the proposed collection action in a letter dated date petitioner again stated that she had not received any notices of deficiency for the tax years at issue and that she had not had a prior opportunity to challenge the underlying tax_liabilities on date after considering that petitioner had been provided with a copy of the underlying audit report had failed to file income_tax returns for the tax years at issue had not submitted the subsequent years’ unfiled income_tax returns whose filing was a prerequisite to a face-to-face hearing on collection alternatives had failed to contact the so or to provide him with a contact telephone number and had failed to provide any information showing that the assessment was incorrect the so issued a notice_of_determination sustaining the proposed levy on date petitioner timely petitioned this court challenging the date notice_of_determination for the tax years at issue discussion summary_judgment is appropriate where it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b although petitioner raised issues with respect to the merits of unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the tax_liabilities at the administrative hearing when provided the opportunity to address those issues she failed to do so a taxpayer must raise an issue at appeals for this court to consider it however if a taxpayer raises an issue concerning the underlying liability but fails to present any evidence to appeals the issue is not considered raised and is not ripe for consideration see gentile v commissioner tcmemo_2013_175 at sec_301_6330-1 q a- f3 proced admin regs accordingly there is no need for this court to address the underlying merits of the tax_liabilities for the through tax_year with respect to the decision to proceed with collection the appropriate standard of review is whether there was abuse_of_discretion see 114_tc_176 to establish abuse_of_discretion the taxpayer must show that the decision complained of is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 114_tc_604 and 112_tc_19 see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 in reviewing for abuse_of_discretion the court generally considers only the arguments issues and other matters that were raised at the collection_due_process_hearing or otherwise brought to the attention of appeals see giamelli v commissioner t c pincite 118_tc_488 sec_301_6330-1 q a-f3 proced admin regs petitioner was provided several opportunities to present information so that collection alternatives could be considered she did not provide the information it is not an abuse_of_discretion for the settlement officer to sustain a proposed collection action on account of the taxpayer’s failure to provide requested information that would have permitted consideration of collection alternatives see long v commissioner tcmemo_2010_7 huntress v commissioner tcmemo_2009_161 nelson v commissioner tcmemo_2009_108 we find that there is no genuine dispute as to any material fact for trial in this case and hold that there was no abuse_of_discretion in respondent’s decision to proceed with collection therefore respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered
